Exhibit 10.96



[Gap Inc. logo]


October 29, 2012


Art Peck


Dear Art:


This letter is to confirm our offer to you as President, Innovation, Digital
Strategy & New Brands, Gap Inc. and to summarize certain compensation
arrangements. Except as described below, the employment terms of your letter
agreement dated January 31, 2011 and the Agreement for Post-Termination
Benefits, dated May 31, 2012, will remain in effect.


Start Date. Your first day in your new position will be November 5, 2012.


Salary. Effective on your Start Date, your annual salary will be $900,000,
payable every two weeks.


Annual Bonus. Effective at the beginning of fiscal 2013, your annual target
bonus will be 100% of your base salary and will be based on achievement of Gap
Inc. and/or Division financial objectives as well as key business goals and
individual performance. Depending on results, your actual bonus, if any, may be
higher or lower and can reach a maximum of 200%. Your annual bonus for fiscal
2013 is scheduled for payment in March 2014. For the remainder of fiscal 2012,
your annual target bonus will continue to be 75% of base salary and will be
based on achievement of Gap North America financial objectives, key business
goals and individual performance. Bonuses for fiscal 2012 are scheduled for
payment in March 2013. You must be employed by Gap Inc. on the payment date to
receive an award. Gap Inc. has the right to modify the program at any time.
Management discretion can be used to modify the final award amount. Bonus
payments are subject to supplemental income tax withholding.




Special Stock Award. Subject to approval by the Compensation and Management
Development Committee of the Board of Directors (“the Committee”) and the
provisions of Gap Inc.'s stock plan, you will be granted stock awards covering
50,000 shares of Gap Inc. common stock on the date when the award is approved by
the Committee in March 2013 (the “date of grant”). Awards are in the form of
units that are paid in Gap Inc. stock upon vesting. The award will become vested
as shown in the schedule below, provided you are employed by Gap Inc. on the
vesting date. Awards are subject to income tax withholding upon vesting.


Stock Award of 25,000 shares vesting two years from date of grant.
Stock Award of 25,000 shares vesting three years from date of grant.


Long-Term Growth Program. You will continue to participate in the Long-Term
Growth Program. Beginning with the fiscal 2013-2015 performance cycle, your
target opportunity to earn performance shares will be 150% of your base salary.


Yours sincerely,


/s/ Eva Sage-Gavin____________
Eva Sage-Gavin
Executive Vice President
Global HR & Corporate Affairs


Confirmed this 9th day of November, 2012


_/s/ Art Peck________________________________    
Art Peck                        



